DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/192,169 filled on 07/16/2020.
Claims 1-16 are presented for examination.

Claim Objections
Claim 7 is objected to because of the following informalities:
a)	Regarding claim 7, the phrase “sensor data” on line 9 should apparently be “the sensor data”. Appropriate correction is required. 

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Groz (US 2021/0031364) in view of Megregor et al. (US 2021/0138651) (hereinafter Megregor) and further in view of Taylor et al. (US 2021/0158141) (hereinafter Taylor).

Claim 1. Groz (US 2021/0031364) teaches a  method (See at least Abstract, discloses “a method for training a robot)), comprising: 
loading a scenario into a simulation environment comprising one or more virtual robots and one or more virtual sensors (See Para. [0034], discloses “virtual robots simulation and training virtual robots in cloud simulation and training physical robots. Furthermore, Para. [0034], discloses “training data may be acquired through simulated and real robot applications and processed based on fusion of information received from several sensors”); 
executing a control strategy model on the simulation environment to operate the one or more virtual robots based on the scenario (See Para. [0034], [0050], discloses “cloud based simulation environment wherein virtual objects placed into the cloud-based simulation environment”, which constitutes the claimed feature ); and 
training the control strategy model (See Abstract, “The method may continue with generating training data based on the sensor data and results of execution of the task for updating the AI model”, and/or see Para. [0034], “training virtual robots in a cloud simulation environment”, and/or see Para. [0073], “The virtual simulation 410 may be used to train the teleoperator 160 to control the robot 110. The teleoperator 160 may perform tasks in a cloud-based simulation environment using the virtual simulation 410 and may learn on successful/unsuccessful completion of tasks”, and/or see Para. [0087], “the trained neural network may be partially trained based on further training data. The further training data may be collected from a plurality of user devices operated by a plurality of users to control a virtual robot to execute a plurality of tasks”). The examiner notes that Groz teaches the claim invention, but he does not explicitly spell out wherein  training the control strategy model based on a feedback from one virtual sensor. 
However, Megregor et al. (US 2021/0138651) teaches, wherein  training the control strategy model based on a feedback from one virtual sensor (See Para. [0048], [0055], [0072]-[0073], [0078], discloses “the virtual model 408 of the automation system can be interfaced with the control program 404 (e.g., ladder logic) being developed for the automation system to yield a virtual testing environment that allows both the mechanical and control designs to be virtually simulated , wherein mechanical and/or control components of the automation system are represented by three-dimensional digital models of those components that include associated aspect metadata 608 defining simulation characteristics or behaviors of those components”. Furthermore, see Para. [0066], discloses “testing system 202 can also allow some or all of the virtual components of the automation system to be imported as mechanical CAD models, which can then be transformed into simulation-capable digital models of those components by adding aspect metadata to those CAD models. FIG. 9 is a diagram illustrating importing of a mechanical CAD model 902 into control design and testing system 202).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz with the teaching of Megregor to incorporate the feature in order to accurately simulates operation of the robots in a manner that requires less development work on the part of the designer and allows the robot's surrounding environment to be modeled and simulated more accurately than would be the case using a simulation platform specific to a particular robot vendor.
The teaching of Groz in view of the teaching of Megregor implicitly teaches a virtual sensor. They do not explicitly spell out virtual sensor. However, Taylor et al. (US 2021/0158141) teaches,  virtual sensors of the simulation environment (See Para. [0051], [0063], discloses “For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint”, and/or see Claim 12, “virtual sensor of robot simulation”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz in view of the teaching of Megregor and with the teaching of Taylor to incorporate the feature in order to simulate real world limitations in a time efficient.

Claim 2. The teaching of Groz as modified by the teaching of Megregor and Taylor teaches the method of claim 1, wherein the control strategy model is an initialized baseline model, and the scenario is a randomly generated scenario (See Groz, Para. [0072], “The AI model used for execution of the tasks by the robot 110 may be updated based on the training data obtained upon the virtual simulation 410 of execution of tasks. The updated AI model may be used for operation and training of physical robots in a real-world environment”, and see Para. [0075], “During the operation of the robot, all sensor data, and results of execution of the task (success/failure) may be collected and used for generating the training data”, and Para. [0096], “the computer system 800 may be implemented as a cloud-based computing environment, such as a virtual machine operating within a computing cloud”, which constitutes the claimed feature. Additionally, see Megregor, Para. [0048], “a virtualized model 408 of the industrial automation system under control of the industrial control program 404, where the virtual model 408 includes the digital models 302a and 302b of the two industrial robots integrated within the context of the larger virtual model 408 of the automation system as a whole. Within the control design and testing system 202, the virtual model 408 of the automation system can be interfaced with the control program 404 (e.g., ladder logic) being developed for the automation system to yield a virtual testing environment that allows both the mechanical and control designs to be virtually simulated and tested before finalizing the overall design and proceeding to the building and installation phase”).

Claim 3. The teaching of Groz as modified by the teaching of Megregor and Taylor teaches the method of claim 1, wherein the control strategy model is extracted from a control system of a real world environment comprising one or more robots corresponding to the one or more virtual robots and one or more sensors corresponding to the one or more virtual sensors, and wherein the scenario is a failure scenario extracted from a monitoring system of the real world environment (See Groz, Para. [0030], discloses “AI templates for robotic applications, and application programming interfaces (APIs) between AI-driven controllers to real robots”, and Para. [0034], [0072]], discloses “virtual robots that may be trained in a cloud simulation, and training data may be acquired through simulated and real robot applications and processed based on fusion of information received from several sensors”, and in Para. [0069], “The training data may include sensor data recorded from the time of receiving the task until the successful execution or failure of the task and the results of execution (failure/success)”. Additionally, see Megregor, Figs. 4-6 ). The examiner notes that the prior arts teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz in view of the teaching of Megregor to incorporate the feature in order to complete task more successfully. 

Claim 4. The teaching of Groz as modified by the teaching of Megregor and Taylor teaches the method of claim 1, wherein the one or more virtual robots are robotic arms (See Groz, Para. [0058], [0060]).

Claim 6. The teaching of Groz as modified by the teaching of Megregor and Taylor teaches the method of claim 1, further comprising updating a control system of a real world environment with the trained control strategy model, the real world environment comprising one or more robots corresponding to the one or more virtual robots and one or more sensors corresponding to the one or more virtual sensors (See Groz, Para. [0033], [0072]-[0073], and Taylor, Para. [0051], Claims 12, and Megregor, Figs. 4-6, discloses the general conditions of the claimed invention and therefore, .it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz in view of the teaching of Megregor and Taylor to incorporate the feature in order to complete task more successfully).

Claim 11. A first server communicatively coupled to a second server configured to manage a real world environment comprising one or more robots and one or more sensors, the first server configured to manage a simulation environment comprising one or more virtual robots corresponding to the one or more robots (See Fig. 1, discloses Cloud computing resources 170, construed as first server, and robot 110 as claimed robots, and see Para. [0033], discloses “server [construed as second server] to collect data related to control robot and analyzed data whether the problem is solved successfully), and one or more virtual sensors corresponding to the one or more sensors (See Para. [0034], “training data may be acquired through simulated and real robot applications and processed based on fusion of information received from several sensors”), the first server comprising: 
a processor (See Para. [0051], “The cloud computing resources 170 may process and store information received from the personal computing device 150 and the working environment 120”, which constitutes the claimed processor. Additionally, see Para. [0098], discloses each server provides processor and/or storage), configured to: 
load a scenario into the simulation environment (See Para. [0034], discloses “virtual robots simulation and training virtual robot s in cloud simulation and training physical robots. Furthermore, Para. [0034], discloses “training data may be acquired through simulated and real robot applications and processed based on fusion of information received from several sensors”); 
execute a control strategy model (See Para. [0034], [0050], discloses “cloud based simulation environment wherein virtual objects placed into the cloud-based simulation environment”, which constitutes the claimed feature); and 
train the control strategy model from feedback from the one or more virtual sensors of the simulation environment (See Abstract, “The method may continue with generating training data based on the sensor data and results of execution of the task for updating the AI model”, and/or see Para. [0034], “training virtual robots in a cloud simulation environment”, and/or see Para. [0073], “The virtual simulation 410 may be used to train the teleoperator 160 to control the robot 110. The teleoperator 160 may perform tasks in a cloud-based simulation environment using the virtual simulation 410 and may learn on successful/unsuccessful completion of tasks”, and/or see Para. [0087], “the trained neural network may be partially trained based on further training data. The further training data may be collected from a plurality of user devices operated by a plurality of users to control a virtual robot to execute a plurality of tasks”). The examiner notes that Groz teaches the claim invention, but he does not explicitly spell out wherein  training the control strategy model based on a feedback from one virtual sensor. 
However, Megregor et al. (US 2021/0138651) teaches, wherein  training the control strategy model based on a feedback from one virtual sensor (See Para. [0048], [0055], [0072]-[0073], [0078], discloses “the virtual model 408 of the automation system can be interfaced with the control program 404 (e.g., ladder logic) being developed for the automation system to yield a virtual testing environment that allows both the mechanical and control designs to be virtually simulated , wherein mechanical and/or control components of the automation system are represented by three-dimensional digital models of those components that include associated aspect metadata 608 defining simulation characteristics or behaviors of those components”. Furthermore, see Para. [0066], discloses “testing system 202 can also allow some or all of the virtual components of the automation system to be imported as mechanical CAD models, which can then be transformed into simulation-capable digital models of those components by adding aspect metadata to those CAD models. FIG. 9 is a diagram illustrating importing of a mechanical CAD model 902 into control design and testing system 202).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz with the teaching of Megregor to incorporate the feature in order to accurately simulates operation of the robots in a manner that requires less development work on the part of the designer and allows the robot's surrounding environment to be modeled and simulated more accurately than would be the case using a simulation platform specific to a particular robot vendor.
The teaching of Groz in view of the teaching of Megregor implicitly teaches a virtual sensor. They do not explicitly spell out virtual sensor. However, Taylor et al. (US 2021/0158141) teaches,  virtual sensors of the simulation environment (See Para. [0051], [0063], discloses “For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint”, and/or see Claim 12, “virtual sensor of robot simulation”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz in view of the teaching of Megregor and with the teaching of Taylor to incorporate the feature in order to simulate real world limitations in a time efficient.

Claim 12. The teaching of Groz as modified by the teaching of Megregor and Taylor teaches the first server of claim 11, wherein the control strategy model is an initialized baseline model, and the scenario is a randomly generated scenario (See Groz, Para. [0072], “The AI model used for execution of the tasks by the robot 110 may be updated based on the training data obtained upon the virtual simulation 410 of execution of tasks. The updated AI model may be used for operation and training of physical robots in a real-world environment”, and see Para. [0075], “During the operation of the robot, all sensor data, and results of execution of the task (success/failure) may be collected and used for generating the training data”, and Para. [0096], “the computer system 800 may be implemented as a cloud-based computing environment, such as a virtual machine operating within a computing cloud”, which constitutes the claimed feature. Additionally, see Megregor, Para. [0048], “a virtualized model 408 of the industrial automation system under control of the industrial control program 404, where the virtual model 408 includes the digital models 302a and 302b of the two industrial robots integrated within the context of the larger virtual model 408 of the automation system as a whole. Within the control design and testing system 202, the virtual model 408 of the automation system can be interfaced with the control program 404 (e.g., ladder logic) being developed for the automation system to yield a virtual testing environment that allows both the mechanical and control designs to be virtually simulated and tested before finalizing the overall design and proceeding to the building and installation phase”).

Claim 13. The teaching of Groz as modified by the teaching of Megregor and Taylor teaches the first server of claim 11, wherein the control strategy model is extracted from a control system of the real world environment, and wherein the scenario is a failure scenario provided by the second server (See Groz, Para. [0033], discloses “server [construed as second server] to collect data related to control robot and analyzed data whether the problem is solved successfully”, and see Para. [0069], [0071], discloses “failure record], and/or see Para. [0073], “the teleoperator 160 may perform tasks in a cloud-based simulation environment using the virtual simulation 410 and may learn on successful/unsuccessful completion of tasks. The successful execution of a task may be determined based on predetermined criteria”).

Claim 14. The teaching of Groz as modified by the teaching of Megregor and Taylor teaches the first server of claim 11, wherein the one or more virtual robots are robotic arms (See Groz, Para. [0058], [0060]).

16. The first server of claim 11, wherein the processor is configured to update a control system of a real world environment with the trained control strategy model (See Groz, Para. [0033], [0072]-[0073], and Taylor, Para. [0051], Claims 12, and Megregor, Figs. 4-6, discloses the general conditions of the claimed invention and therefore, .it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz in view of the teaching of Megregor and Taylor to incorporate the feature in order to complete task more successfully).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Groz (US 2021/0031364) in view of Taylor et al. (US 2021/0158141) (hereinafter Taylor).

Claim 7. Groz teaches a method for a control system of a real world environment comprising one or more robots and one or more sensors (See Abstract, and/or Para. [0016], [0047], [0085]), the method comprising: 
executing a control strategy model trained by a simulation environment comprising one or more virtual robots corresponding to the one or more robots and one or more virtual sensors corresponding to the one or more sensors, the control strategy model configured to control the one or more robots based on sensor data of the one or more sensors (See Abstract, “The method may continue with generating training data based on the sensor data and results of execution of the task for updating the AI model”, and/or see Para. [0034], [0050], discloses “cloud based simulation environment wherein virtual objects placed into the cloud-based simulation environment”, and Para. [0073], “the virtual simulation 410 may be used to train the teleoperator 160 to control the robot 110.”, which constitutes the claimed feature ),
monitoring the real world environment for one or more failure scenarios detected from sensor data of the one or more sensors (See Para. [0033], “data on successful runs or unsuccessful runs of the robot may be collected”, and/or Para. [0075], “During the operation of the robot, all sensor data, and results of execution of the task (success/failure) may be collected and used for generating the training data”); and 
providing the one or more failure scenarios to the simulation environment (See Para. [0033], “data on successful runs or unsuccessful runs of the robot may be collected”, and  Para. [0069], “The sensor data and results of the executing the task may be used to generate training data for updating the AI model and updating the AI skills. The training data may include sensor data recorded from the time of receiving the task until the successful execution or failure of the task and the results of execution (failure/success)”).
The examiner notes that the prior art Groz teaches the claimed invention without explicitly spell out virtual sensor. However, Taylor et al. (US 2021/0158141) teaches,  virtual sensors of the simulation environment (See Para. [0051], [0063], discloses “For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint”, and/or see Claim 12, “virtual sensor of robot simulation”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz with the teaching of Taylor to incorporate the feature in order to simulate real world limitations in a time efficient.

Claim 8. The teaching of Groz as modified by the teaching of Taylor teaches the method of claim 7, further comprising receiving and deploying an updated control strategy model from the simulation environment in response to providing the one or more failure scenarios (See Groz, Para. [0073]).

Claim 9. The teaching of Groz as modified by the teaching of Taylor teaches the method of claim 7, wherein the one or more robots are robotic arms (See Groz, Para. [0058], [0060]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Groz (US 2021/0031364) in view of Taylor et al. (US 2021/0158141) (hereinafter Taylor) and further in view of Aichele et al. (US 9,811,074) (hereinafter Aichele).

Claim 10. The teaching of Groz as modified by the teaching of Taylor teaches the method of claim 7, but they do not explicitly spell out wherein the control strategy model is configured to assign an expected reward for each operation completed by the one or more robots, wherein the execution of the control strategy model comprises, for the each operation completed by the one or more robots, controlling the one or more robots to maximize the expected reward for the each operation.
However, Aichele teaches, wherein the control strategy model is configured to assign an expected reward for each operation completed by the one or more robots, wherein the execution of the control strategy model comprises, for the each operation completed by the one or more robots, controlling the one or more robots to maximize the expected reward for the each operation (See Fig. 2, Step 235-260, Col. 2, Summary, and/or see Col. 5, lines 29-61, and/or see Col. 7, lines 7-60, teaches the claimed invention). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Groz in view of the teaching of Taylor and Aichele to incorporate the feature in order to determine optimal test cases to achieve success.

Claim Objections (having allowable subject matter)
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 5, the closest prior arts, Groz (US 2021/0031364) in view of Taylor et al. (US 2021/0158141) (hereinafter Taylor) and further in view of Aichele et al. (US 9,811,074) do not teach the limitations of “wherein the control strategy model is configured to assign an expected reward for each operation completed by the one or more virtual robots in the simulation environment, wherein the training the control strategy model from the feedback from the one or more virtual sensors of the simulation environment comprises:
for the each operation completed by the one or more virtual robots in the simulation environment:
determining a reward to be assigned for the each operation completed by the one or more virtual robots in the simulation environment based on sensor data from the one or more virtual sensors; 
updating the control system model based on the determined reward to be assigned and the expected reward to be assigned by the control strategy model” and in combination with other limitations of claim 1.

Regarding Claim 15, the closest prior arts, Groz (US 2021/0031364) in view of Taylor et al. (US 2021/0158141) (hereinafter Taylor) and further in view of Aichele et al. (US 9,811,074) do not teach the limitations of “wherein the control strategy model is configured to assign an expected reward for each operation completed by the one or more virtual robots in the simulation environment, wherein the processor is configured to train the control strategy model from the feedback from the one or more virtual sensors of the simulation environment by: 
for the each operation completed by the one or more virtual robots in the simulation environment:
determining a reward to be assigned for the each operation completed by the one or more virtual robots in the simulation environment based on sensor data from the one or more virtual sensors; 
updating the control system model based on the determined reward to be assigned and the expected reward to be assigned by the control strategy model” and in combination with other limitations of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US 20220048191), discloses “ROBOTIC ACTIVITY DECOMPOSITION”;
Guerin et al. (US 2016/025700), discloses “ROBOT CONTROL, TRAINING AND COLLABORATION IN AN IMMERSIVE VIRTUAL REALITY ENVIRONMENT”;
WO 2022081454 A1, discloses “SIMULATING MULTIPLE ROBOTS IN VIRTUAL ENVIRONMENTS”;
Bank et al. (US 20200030979 A1), discloses “Mixed Reality Assisted Spatial Programming Of Robotic Systems”;
Bai et al. (US 2021/0107157), discloses  “MITIGATING REALITY GAP THROUGH SIMULATING COMPLIANT CONTROL AND/OR COMPLIANT CONTACT IN ROBOTIC SIMULATOR”;



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664